Exhibit 10.1

AMENDMENT NO. 2

TO

EMPLOYMENT AGREEMENT

This AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
June 23, 2014, by Burlington Coat Factory Warehouse Corporation, a Delaware
corporation (the “Company”) and Paul Metcalf (“Executive”).

W I T N E S S E T H.

WHEREAS, the parties hereto entered into that certain Employment Agreement,
dated as of March 12, 2012 (the “Employment Agreement”) (capitalized terms used
and not otherwise defined herein shall have the meanings given to such terms in
the Employment Agreement); and

WHEREAS, the parties hereto desire to amend the Employment Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Section 3(j) of the Agreement shall be amended and restated in its entirety
as follows:

“Notwithstanding anything herein to the contrary, in the event Executive’s
employment with the Company is terminated either voluntarily by Executive (other
than for Good Reason) or for Cause by the Company (i) within eighteen
(18) months after the respective dates on which Executive receives any payment
under Section 3(i) above, Executive shall immediately repay to the Company the
net after-tax amount of all amounts paid to Executive or on Executive’s behalf
by the Company or reimbursed to Executive by the Company pursuant to said
Section 3(i); or (ii) following eighteen (18) months after the respective dates
on which Executive receives any payment under Section 3(i) above and prior to
Executive’s relocation to the New Home from his Current Home, Executive shall
immediately repay to the Company the net after-tax amount of the Relocation
Allowance.”

2. Except as specifically set forth herein, the Agreement and all of its terms
and conditions remain in full force and effect, and the Agreement is hereby
ratified and confirmed in all respects, except that on or after the date of this
Amendment all references in the Agreement to “this Agreement,” “hereto,”
“hereof,” “hereunder,” or words of like import shall mean the Agreement as
amended by this Amendment.

3. This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and such counterpart together shall constitute one
and the same instrument.



--------------------------------------------------------------------------------

4. This Amendment, including the validity, interpretation, construction and
performance of this Amendment, shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed in such State, without regard to such State’s conflicts of law
principles.

5. This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto. The
Agreement, as amended by this Amendment, embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof.

[remainder of page intentionally left blank; signature page follows]

 

2



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION By:   /s/ Joyce Manning Magrini
Name:   Joyce Manning Magrini

Title:

  EVP HR            

/s/ Paul Metcalf

Paul Metcalf

 

3